Filed 5/17/20 In re N.C. CA2/6

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                         DIVISION SIX


 IN RE N.C.,                                                    2d Juv. No. B309222
                                                            (Super. Ct. No. 19JV00451)
 A Person Coming Under The                                    (Santa Barbara County)
 Juvenile Court Law.
 _____________________________

 SANTA BARBARA COUNTY
 DEPARTMENT OF SOCIAL
 SERVICES,

      Plaintiff and Respondent,

 v.

 S.G.,

      Defendant and Appellant.



     S.G. (mother) appeals the juvenile court’s order
terminating parental rights to her minor child N.C. with a
permanent plan of adoption. (Welf. & Inst. Code,1 § 366.26.)
Mother contends the court and Santa Barbara County Child
Welfare Services (CWS) failed to comply with the inquiry
requirements of the Indian Child Welfare Act (ICWA; 25 U.S.C.S.
§ 1901 et seq.). We affirm.
            FACTS AND PROCEDURAL HISTORY
      Mother and R.C. (father)2 are the natural parents of N.C.
born in January 2017. On October 30, 2019, CWS filed a
dependency petition as to N.C. alleging failure to protect (§ 300,
subd. (b)). The petition alleged among other things that on
October 28, N.C. had been found alone at a fast food restaurant.
That same date, father tested positive for amphetamines,
methamphetamines, and opiates. Mother also admitted recent
methamphetamine use and both parents had significant drug-
related criminal histories.
      In its report for the October 31, 2019 detention hearing,
CWS stated that the father had told the social worker he may
have “Chumash [ancestry] down the line.” The day of the
hearing, father filed an ICWA-030 Parental Notification of Indian
Status form stating that he “may have Indian ancestry” through
the “Coastal Chumash” tribe. Mother denied any Native
American ancestry. The juvenile court found that ICWA may
apply. N.C. was ordered detained in foster care and the matter
was set for a combined jurisdiction and disposition hearing.
      In its December 2019 jurisdiction and disposition report,
CWS recommended that both parents be offered reunification
services. The social worker also reported that she had spoken to


      1All undesignated statutory references are to the Welfare
and Institutions Code.
      2   Father is not a party to this writ proceeding.


                                   2
the paternal grandmother (C.D.) about N.C.’s possible Native
American ancestry. C.D. told the social worker that “her
cousins[s] are Coastal Chumash; however, she does not [k]now if
her [sic] or her siblings are registered with the tribe.” At the
conclusion of the combined jurisdiction and disposition hearing,
the court placed N.C. with C.D. and awarded both parties
reunification services and monitored visitation.
       In a June 2020 six-month status review report, CWS
recommended that reunification services be terminated and the
matter be set for a section 366.26 hearing. CWS reported that
neither parent had participated in their case plans or visited N.C.
CWS also requested a finding that the ICWA did not apply. CWS
noted that neither parent had “responded to [CWS’s] efforts to
contact them by telephone or certified mail to provide ancestral
information” and that father had said he may have Native
American ancestry through the “Chumash Coastal Band,” which
is not a federally-recognized tribe. At the conclusion of the six-
month review hearing, the court terminated reunification
services and set the matter for a section 366.26 hearing.
       On July 30, 2020, CWS sent ICWA notices for the section
366.26 hearing to the Bureau of Indian Affairs (BIA), the Santa
Ynez Band of Chumash Indians, the non-federally recognized
Coastal Band of the Chumash Nation, and the Secretary of the
Interior. The notice identified C.D. as the paternal grandmother
but misspelled her surname. On August 13, 2020, the Santa
Ynez Band of Chumash Indians sent a response stating that N.C.
was not a member of the tribe and was not eligible for
enrollment. The notice sent to the Coastal Band of the Chumash
Nation was returned as undeliverable.
       At the initial section 366.26 hearing, the court found that
ICWA did not apply. At the conclusion of the contested section



                                3
366.26 hearing, the court terminated parental rights to N.C. with
a permanent plan of adoption.
                             DISCUSSION
       In her sole claim on appeal, mother contends the juvenile
court and CWS failed to comply with the inquiry requirements of
ICWA. We conclude otherwise.
       “Congress enacted ICWA in 1978 in response to ‘rising
concern in the mid-1970’s over the consequences to Indian
children, Indian families, and Indian tribes of abusive child
welfare practices that resulted in the separation of large numbers
of Indian children from their families and tribes through
adoption or foster care placement, usually in non-Indian homes.’
[Citation.]” (In re Isaiah. W. (2016) 1 Cal.5th 1, 7 (Isaiah W.).)
“In California, . . . persistent noncompliance with ICWA led the
Legislature in 2006 to ‘incorporate[ ] ICWA’s requirements into
California statutory law.’ [Citations.]” (In re Abbigail A. (2016)
1 Cal.5th 83, 91.) ICWA and California law define an “Indian
child” as a child who is either a member of an Indian tribe or is
eligible for membership in an Indian tribe and is the biological
child of a member of an Indian tribe. (25 U.S.C.S. § 1903 (4),
§ 224.1, subds. (a) & (b).)
       The juvenile court and child services agencies have an
affirmative and continuing duty under ICWA and related
California law to inquire whether a child who is the subject of a
dependency proceeding is or may be an Indian child. (Isaiah W.,
supra, 1 Cal.5th at pp. 7-8.) The scope of the duty of inquiry is
defined in regulations promulgated under ICWA (see 25 C.F.R.
§ 23.107 et seq.), California statutes, and rules of court. (In re
T.G. (2020) 58 Cal.App.5th 275, 290-291.)
       The child services agencies’ initial duty of inquiry at the
beginning of a child welfare proceeding includes “asking the



                                4
child, parents, legal guardian, Indian custodian, extended family
members, others who have an interest in the child, and the party
reporting child abuse or neglect, whether the child is, or may be,
an Indian child.” (§ 224.2, subd. (b).) The court must inquire at
each party’s first appearance, whether any participant in the
proceeding “knows or has reason to know that the child is an
Indian child.” (§ Id., subd. (c).) Part of the initial inquiry also
includes requiring each party to complete the ICWA-020 form.
(Cal. Rules of Court,3 rule 5.481(a)(2)(C).)
       When information is provided “suggesting that either the
parent of the child or the child is a member or may be eligible for
membership in an Indian tribe,” there is reason to believe that an
Indian child is involved in a proceeding, and further inquiry is
required. (§ 224.2, subd. (e)(1); In re T.G., supra, 58 Cal.App.5th
at p. 290, fn. 14.) Further inquiry includes interviewing parents
and extended family members to obtain information such as the
names of the child’s “biological parents, grandparents, and great-
grandparents, . . . as well as their current and former addresses,
birth dates, places of birth and death, tribal enrollment
information of other direct lineal ancestors of the child, and any
other identifying information, if known.” (§ 224.3, subd. (a)(5)(C);
see also § 224.2, subd. (e)(2)(A); rule 5.481(a)(4)(A).) The agency
engaging in further inquiry should also contact the Bureau of
Indian Affairs, the State Department of Social Services, and any
tribes the child may be affiliated with, and anyone else, that
might have information regarding the child’s membership or
eligibility in a tribe. (§ 224.2, subds. (e)(2)(B) & (e)(2)(C); rule
5.481(a)(4)(B) & (C).) If the court or the child services agency has


      3   Subsequent rule references are to the California Rules of
Court.


                                   5
reason to know that the child is an Indian child under ICWA,
then the relevant tribes must be given notice of the proceedings.
(25 U.S.C.S. § 1912(a); § 224.3, subd. (a).)
       “Where, as here, the juvenile court finds ICWA does not
apply to a child, ‘[t]he finding implies that . . . social workers and
the court did not know or have a reason to know the children
were Indian children and that social workers had fulfilled their
duty of inquiry.’ [Citations.] ‘We review a court’s ICWA findings
for substantial evidence. [Citations.] “We must uphold the
court’s orders and findings if any substantial evidence,
contradicted or uncontradicted, supports them, and we resolve all
conflicts in favor of affirmance.”’ [Citation.] The appellant ‘“has
the burden to show that the evidence was not sufficient to
support the findings and orders.’’’ [Citation.]” (In re J.S. (2021)
62 Cal.App.5th 678, 688.)
       We agree with CWS that a sufficient ICWA inquiry was
conducted in this case. Father claimed Native American ancestry
through the “Coastal Chumash” tribe. Moreover, father’s mother
C.D. verified that father’s claimed ancestry was through this
tribe. As mother concedes in her opening brief, the Coastal
Chumash tribe (Coastal Band of the Chumash Nation) is not a
federally-recognized tribe. Accordingly, ICWA did not apply.
(See In re K.P. (2009) 175 Cal.App.4th 1, 5-6; In re John V. (1992)
5 Cal.App.4th 1201, 1216-1217.)
       Mother contends the social worker could not reasonably
conclude that father and C.D.’s reference the “Coastal Chumash”
tribe was intended as a reference to the Coastal Band of the
Chumash Nation. We are not persuaded. In the ICWA matrix
included in CWS’s six-month status review report, the social
worker characterized father as referring to “the Coastal Chumash
Band.” Neither parent objected to this characterization.



                                  6
Moreover, mother does not identify any federally-recognized tribe
with a similar name. Under the circumstances, the social worker
reasonably concluded that father was claiming Native American
ancestry through the Coastal Band of the Chumash Nation, such
that ICWA did not apply.
      In re T.G., supra, 58 Cal.App.5th 275, which mother cites in
support of her claim, is inapposite. In that case, the mother filed
an ICWA-020 form stating her belief that she may have Cherokee
ancestry on her maternal side and possible Native American
ancestry through her paternal grandfather. (Id. at p. 292.) The
mother did not claim, as father and C.D. did here, that her
Native American ancestry was through a non-federally
recognized Indian tribe. Because father and C.D.’s statements
did not give CWS reason to believe that N.C. was an Indian child
the court did not err finding that ICWA did not apply.
                          DISPOSITION
      The judgment (order terminating parental rights) is
affirmed.
      NOT TO BE PUBLISHED.



                                    PERREN, J.

We concur:



      GILBERT, P.J.



      TANGEMAN, J.



                                7
                   Arthur A. Garcia, Judge
           Superior Court County of Santa Barbara
              ______________________________

      William Hook, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Michael C. Ghizzoni, County Counsel, Lisa A. Rothstein,
Senior Deputy County Counsel, for Plaintiff and Respondent.